Citation Nr: 0215650	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of cold injuries.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1998 and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

The Board notes that in an August 2002 hearing before the 
undersigned, the veteran raised a claim for entitlement to VA 
dental treatment.  That issue is hereby referred back to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained by 
the RO.

2.  Unappealed rating decisions dated in May 1992, May 1994, 
November 1997, and April 1998, denied service connection for 
frostbite residuals.

3.  An unappealed rating decision dated in May 1994, denied 
service connection for PTSD.

4.  The evidence received subsequent to the RO's May 1994 and 
April 1998 rating decisions is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for residuals of cold injuries and for 
PTSD.


CONCLUSIONS OF LAW

1.  The May 1992, May 1994, November 1997, and April 1998 
rating decisions that denied service connection for frostbite 
and residuals of cold injuries are final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.302 (2000).

2.  The May 1994 rating decision that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.302 (2000).

3.  New and material evidence has been presented to reopen 
claims for service connection for residuals of cold injuries 
and for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
sustained cold injuries during active service, and currently 
experiences residuals of those cold injuries.  The veteran 
also maintains that he currently has PTSD as a result of an 
incident of his active service in Korea.

A brief review of the history of this appeal is as follows.  
In a May 1992 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for frostbite, on 
the basis that the veteran's service medical records were 
negative for any evidence of treatment for frostbite, and the 
separation examination showed a normal evaluation of the 
upper and lower extremities.  Moreover, post-service medical 
evidence was negative for any orthopedic impairment, or 
evidence of the claimed condition.  The RO notified the 
veteran of that decision and his appellate rights by letter 
dated in June 1992, but the veteran did not initiate a timely 
appeal and the decision became final.  38 U.S.C.A. § 7105.  

In November 1993, the veteran initiated a claim for frozen 
feet and for PTSD.  By rating decision dated in May 1994, the 
RO denied service connection for frostbite of the fingers, 
ears, feet, knees, shoulders, and elbows, on the basis that 
there was no evidence of the claimed conditions on a recent 
VA examination.  The RO also denied service connection for 
PTSD on the basis that there was no verified stressor of 
record.  The veteran was notified of that decision and his 
appellate rights by letter dated that same month, but he did 
not initiate an appeal as to that decision, and it became 
final.  38 U.S.C.A. § 7105.  

In November 1997, the veteran initiated another claim for 
service connection.  In an April 1998 rating decision, the RO 
found that new and material evidence was submitted to reopen 
the previously denied claim for cold injury residuals (based 
on findings in a February 1998 VA examination report), but 
the RO denied the claim on the basis that there was no 
evidence that any current residuals of frostbite were 
causally linked to the veteran's active service.  The RO 
denied the claim for service connection for PTSD on the basis 
that the veteran had failed to provide evidence of his 
claimed stressors.  The veteran was notified of that decision 
and his appellate rights by RO letter dated in April 1998.  
Although the veteran initiated a timely appeal as to a denial 
of service connection for PTSD, he did not initiate an appeal 
as to the denial of service connection for residuals of cold 
injury, and the decision as to that issue became final.  
38 U.S.C.A. § 7105.  The RO most recently denied the 
veteran's claim for service connection for residuals of cold 
injuries in a November 1999 rating decision.  The veteran 
disagreed with that decision, and timely initiated the 
present appeal.  

Although the RO did not address the claim for service 
connection for PTSD on the basis of new and material 
evidence, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for PTSD.  This characterization is 
appropriate because there is a prior final decision on this 
issue.  As such, the Board first must determine whether new 
and material evidence has been presented before reopening and 
adjudicating the claim for service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits).  There is no 
prejudice to the veteran by proceeding with an analysis of 
new and material evidence, as the Board finds that the record 
contains sufficient evidence to reopen the claim. 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in March 2001, the RO sent the 
veteran a letter notifying him of the VCAA and explaining 
VA's duty to assist him obtain evidence for his claims, as 
well as what information or evidence was needed from him.  In 
addition to the foregoing, the record contains numerous 
letters from the RO to the veteran explaining the 
requirements for establishing service connection for 
frostbite residuals and for PTSD.  In February 1994, the RO 
sent the veteran a letter requesting information regarding 
his claimed stressors.  In January 1998, the RO notified the 
veteran that they would be scheduling him for a VA 
examination for his frostbite claim.  In a November 1999 
letter, the RO explained to the veteran what kind of evidence 
was considered new and material evidence, such that his claim 
could be reopened.  A similar letter was sent in October 
2001.

In addition to the foregoing, by rating decisions, statements 
of the case (SOC) issued in July 1998 and May 2000, and 
supplemental statements of the case, the veteran was informed 
of the laws and regulations governing service connection and 
new and material evidence.  In light of the foregoing, the 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, 
numerous VA treatment records, and private treatment records.  
The veteran was afforded several VA examinations in 
connection with this appeal, and those examination reports 
are in the record.  In August 2002, the veteran appeared at a 
hearing before the undersigned, and a copy of that hearing 
transcript is in the record.  At that hearing, the veteran 
testified that he was on Social Security disability because 
of his PTSD and "ailments."  Those records have not been 
requested by the RO, and are not in the claims file.  As 
such, those records will be the subject of further 
development in this appeal, following this decision.  The 
Board has carefully reviewed the file, including the 
veteran's statements, and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal, solely as pertains to the issue 
of whether new and material evidence has been presented to 
reopen the claims.  In short, the Board finds that the duty 
to assist the veteran was satisfied, and the case is ready 
for appellate review.  See 38 U.S.C.A. § 5103A.

The Board notes that after this case was certified for appeal 
to the Board, additional VA treatment records were associated 
with the claims file in August 2002 and September 2002.  Some 
of those records are duplicates of evidence already in the 
claims file, while others were not previously in the file.  
As those records were submitted to the Board after February 
22, 2002, the Board may proceed with this appeal without 
referring that evidence back to the RO for initial 
consideration.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted earlier, one of the reasons for the RO's prior final 
denials of the claim for service connection for residuals of 
cold injury was that there was no evidence that the veteran 
sustained cold injuries during service, and there was no 
evidence of a nexus, or link, between any current residuals 
of cold injury and the veteran's active service.  The basis 
for the prior denial of service connection for PTSD was that 
there was no evidence of confirmed stressors in the record.  
Since the time of the prior final denials in this case (April 
1998 and May 1994), the Board finds that new and material 
evidence sufficient to reopen those claims has been 
presented.  As to the claim for service connection for 
residuals of cold injury, in December 1998, the veteran 
submitted a buddy statement from someone who claims that he 
served with the veteran in Korea.  He maintains that he 
recalled an incident in service when the veteran was 
suffering from hypothermia, and was told that he may have 
problems later in life as a result of that hypothermia.  The 
Board emphasizes that when determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus, supra.  It does not appear that the 
buddy statement came from someone with any medical expertise 
and training, and the person who authored the statement even 
admitted that he was not qualified to make a medical 
diagnosis.  Nevertheless, laypersons are competent to testify 
as to observations.  To the extent that the buddy recalls 
that the veteran received treatment in service for cold 
related injuries, this statement is accepted as true for 
purposes of deciding whether to reopen the claim.  Moreover, 
this evidence constitutes possible confirmation of an in-
service occurrence of cold injury, evidence which was not 
previously in the claims file.  As such, the Board is 
satisfied that new and material evidence was presented to 
reopen the claim for service connection for residuals of cold 
injuries, and to that extent the appeal is allowed, subject 
to further development to be taken in this appeal.  

As to the claim for service connection for PTSD, the basis 
for the prior final denial in this appeal was that there was 
no evidence of a confirmed stressor.  Since the time of the 
May 1994 final decision, the veteran has submitted additional 
statements about his claimed stressors, as well as his 
service personnel records, and a buddy statement.  The Board 
finds that the foregoing evidence is new and material, in 
that it pertains to an element of service connection for 
PTSD, for which the veteran's claim was previously denied.  
As such, the Board is satisfied that new and material 
evidence was presented to reopen the claim for service 
connection for PTSD, and to that extent the appeal is 
allowed, subject to further development to be taken in this 
appeal.  


ORDER

New and material evidence has been presented to reopen claims 
for service connection for residuals of cold injuries, and 
for PTSD, and to that extent the appeal is allowed, subject 
to further development.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

